ts

 

t
t
t

i

 

Case 1:19-cv-01022-SHR-EB Document 1 Filed 06/17/19 Page 1 of 20

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

- UNITED STATES DISTRICT COURT

 

 

 

for the
o
MioDle District of Pendyl Vania
Division
) Case No.
. be filled in by the Clerk‘
James “T hn + sdale ge (to be fille In by the Clerk's Office)
al
Plaintiffs) )
(Write the full name of each piaintiff who is filing this complaint,
if the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional ) ;
page with the full list of names.) ) :
-¥- FILED
SCRANTON
) 7
gee, Atrached + 2 JUN 17 2019
Defendant(s) )
(Write the fill name of each defendant who ts being sued. if the ) PER
names of all the defendants cannot fit in the space above, please ) DERUTY CLERK
write “see attached” in the space and atiach an additional page _

with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
. (Prisoner Complaint)

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint, i

fr
In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page ! of I

 
 

. Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 2 of 20

_ Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
- od The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

: Name James Folin Tisdale a
All other names by which
you have been known: thmes Tivtale Q nes Av Gisela le

 

 

 

ID Number
- Current Institution Lackawanna if ty Prssol
Address
Se tanton Fa (F507?
City State Zip Code

’ B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (i/known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

Name De. E Fduverd Zaloga

Job or Title (if arown) Dactar
Shield Number

Employer Correcti enal (ore TNC, (Quner)

Address 133; MN WaShington hig
Sctanton v Fe, (85029

City State Zip Code

[Ainaividual capacity [7official capacity

 

 

Defendant No. 2

 

 

 

 

 

Name Ruy thaw Y Tarnu 22\

Job or Title (if known) fessional

Shield Number

Employer I34El N, washwaton  Ayt.

Address Connectignal Core THC.
Serantsn Pa LF 507

 

City State Zip Cede
Py aiviua capacity forricia capacity

Page 2 of 11

 

 

 

 
 

Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 3 of 20

Pro Se 14 (Rev. 12/18) Complaint for Violation of Civil Rights (Prisoner)

Il.

Defendant No. 3

Name , Cot reottonal 0 are Tn €.

 

 

 

 

Job or Title (if imown)

Shield Number

Employer C OMFECH/ONA ( Care LHwO .
Address LY6l 8 irNey Aven

   
 
 

€ £4 Lg50F¢

* State Zip Code
Individual capacity LaOrricia capacity

Defendant No, 4
Name
Job or Title (known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
["]Individual capacity [ ] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws}.” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A,

Are you bringing suit against (check aif that apply):
_ Federal officials (a Bivens claim)
[State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C, § 1983. If you are suing under section 1983, what
’ federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials? .

Page 3 of II

 
 

 

Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 4°of 20

Pro Se I4 (Rev. 12/16} Complaint for Violation of Civi! Rights (Prisoner) . a,

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Ste attachment #¥ 2

Il. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
Pretrial detainee

Civilly committed detainee

immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain) Convjcted and sentencedl tp State Prison County Btipulated

I¥. Statement of Claim

NoNooN

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

See Attachment #3

Page 4 of 11

 
 

 

Case 1:19-cv-01022-SHR-EB Document 1: Filed 06/17/19 Page Sof 20

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

 

———0o_ar_aboit Nun, 4, 20/¥

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Jee fkbachment #4

V, Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

_ See, Abb ochment 4F 57

VI. Relief

 

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

See ftkachment *b

Page 5 of 11

 

 
 

Pro So [4

VI.

 

Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 6 of 20

wv. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

wy Yes
["j No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

beth wanne County Deal

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

ET ves
[] No
[] Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[] Yes
[_] No
Erb. not know

If yes, which claim(s)?

 

Pago 6 of Tl

 

 
 

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights Priso ner)

D.

Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 7 of 20

 

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Yes

[] No

Sf no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[J ves
[_] No

If you did file a grievance:

1. Where did you file the grievance?

Lacks County Prison

2. What did you claim in your grievance?

hat Lee rc wal and Las tanh Lotti acy Eel pet bef

What was the result, if any?

 

no resale | igh bold Lath Ripe nothin 4 done _at oll.

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

lod peoul t
Which nestved nothing

--
—_—

i
*

Page 7 of 11

 
 

 

Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 8 of 20

Pro Se i4 (Rev. 12/18) Complaint for Violation of Civil Rights (Prisoner) __

 

F, If you did not file a grievance:

1. 1fthere are any reasons why you did not file a grievance, state them here:

 

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional! information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documenis related to the exhaustion of your
' administrative remedies.)

» VIEL Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this ‘three strikes rule”?
LJ ves
[7 No

_ If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page & of 11

 

 
 

f Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 9 of 20

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
‘ action?

[_] Yes

*

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsutt, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintif£[(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

(} Yes
. LJ No

If no, give the approximate date of disposition,

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11

 
 

 

 

Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 10 of 20

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

CO Yes
r} No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

|. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

"7 Yes
J No

If no, give the epproximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11

 
 

 

Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 11 of 20

Pro Se 14 (Rev. £2/16} Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, 1 certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served, ] understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: [ -(0- 20lf
Signature of Plaintiff — pee pn abl
Printed Name of Plaintiff Nemes Taha inf a f e. cy

Prison Identification #

Prison Address -loshowoana Cont feison, 13H wie Shinntor Ave.

Bc¢ on bon Pa. L¢5O7
City State dip Code

 

 

 

B. For Attorneys

Date of signing:

Signature of Attomey

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 1!) of 1)

 
Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 12 of 20 .

 
Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 13 of 20

Dktochment + 2

 

 

 

 

Or, Edvourl Zaloua who owns Correctional Care Tn én,
to whieh tos a Contract towtla \L ac kKawanna C gur

 

_Prisaal
bbich the medial sta l)P L5 ema playeck Noy Canrnectiona|

 

Cane, Tn... ducl_ Dr Zalego which 12 resWonsible Loe
the neolth Cane. Gnel well beingal the inimates:
_In_about the bea ininaof! Aug 20% | started te lose

 

 

 

Ceeling Ln the, LoweP half of nay baely, ancl Ce xXtremities

: {
raclisy it almost impossible ta wal IC apr even shower
So! Su nastteal a eld call oa flug, 4, 2OLS +o 3ee

De. Folmace Zaloga about aclaus later_|was_Callecl to

paed.ical ancl see toy, Buthond Tanuz20 O—NUCLEC ar

 

 

 

 

 

 

 

 

family Cape: professional a4 he tolel mee.he sacel

L wasnt numb because | wel Kecl in there hut roveclek
no tres tment.

L feel that meclica| wouldnt help me—_anel they.

Were. ncn! eck og e Serigus nmeclical mead. By Cecliing |
20D cowsdle proper treatment on testing nesaltecl cu
lea sing nattn._Congbant pain, matable te wal |
Canneotly PosSible caus lamage pemmentelyt (y
Cousina ovicity iy my blead Nef treating hat PRopep Ley

luring mameroius gicl( calls anel Crecvantes.

beqaing fo pkoper a ond held.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 14 of 20

Attachment * 3

 

cents occured ot Lackawanna County Prison, la Aug. 201

 

things Started te_aet really bad l Coul lal barely weal Yormal

 

 

d J i .
OnuMmore., ConStant |o55 ae balance and Ca Lag ; it berame

 

very Prufteaighting andl paiakul. L wes conkusecl anel alidat

 

Kwow what wes we Pe Lalso heue Canstund Sentsaliag——

Moumtnts with My. mouth an

 

fun ol! me.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 15 of 20

Attachment # 4

 

 

| Was Ve lonaee able bo walk Correctly Or Shower

 

due ty the Level of Dilantia (Phengtoin) lin nay. blaack, due. toa

 

not beina monitored lay medical = “ De. Eelwenel Za lac ie

 

The level wes olaagerousiy high 22.3,ib shoulel hove lees

 

 

between 10-20) leauing mewith permencat prob lems woth

 

MY part anal balance._bn Gel 261.9 L fell sa the Jeu!

 

!
jallusy in froot of 6:0. Birte aod lwas taken te

 

medical and geen by the nunse (Rac anand) _whotolel the]

 

Soi. Actuna one C0. fetrie | wos Pine | was tole to

 

 

Qo. Low down.
Maay C.0..3 have Seen how bad | was walking anal

 

how_it progressect ancl pbouk —o on inmates seen how bal

 

muy walling Wid, OMe af! the linmates. Ovlaude. Sank hoof

 

(
to Cocny,. na.t._loetde £0 the block Cacise coutel bacely

 

 

wall. Mest of this was caught on—tae. On Son_Cameras_ciaal,

 

wkht.5Seq, by both inmatec_and CornectionS alblicers shsch

 

twill List these_airce_as Follows,

 

Cornectionk [ OL Peers

Tnma keg °

 

C6. Petrie. pa CnQ Juhow,

 

Tay Son Johansen
C.0, Deret Lavelle,

 

Mathew Bevan t

 

 

 

 

Zachery Campbell C.0, Jack Gulnay,

 

Orlancdo Sant Sa Retun @

 

 

 

 

 

 

 
 

Case 1:19-cv-01022-SHR-EB Document 1 Filéd 06/17/19 Page 16 of 20

Attachment 5

 

 

Theee. i3 problems wait out welking and balance... Aa

 

Cact Seems. bo be. eeally ee it tad) be Uni~ed $a

Cerebellar Atray hy which Um not exacths sure

 

 

because | Keep gesting bole the pe 15 nathina nan.g
out fe beste, Nethina try bn te Crnel | bed De

 

 

/ } |
Wining “the prablecss with nay belo. Seem te heve

Gotten worse

 

l Shoald have Seen t Neutoligigt Or éceiucol Some

 

febbiag to makegdre | was el ie this gas _mouttorecl

 

praptply oy level wuld nat hraue been 27.3 ube

 

 

‘ Shaal ef be. between 10-270 bor Dilantin; (Pheny tora).

 

Alls | lid Wes. bena be help Og proper Ineatnend

 

 

to Lindout the. prc eas.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 17 of 20

Attachment #6

 

 

 

a_nequetting $59 000 far poinandl_siblering and damages

and_to_see_if the Courts Can Pradl out _whels wrong _with me

 

 

, wilt Lmy balance fram being ovet meclica tect badd. uf dilan binn-
[ Poeny fein) 6.9. Seizqre medicstioa which wasit—nak properly |

 

 

movrtereo| Causing Te icity_in_my—blesal for meine

 

This. 6. why Lim askine bo bg 000. boo fren and. Subleaneiu
dad at it Could be ondeced by the court what olamaneS

 

 

f
haut. Gen. caused and iL Hhaap Can be. Orved.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 18 of 20

Bitoch ment AE 4

 

 

 

Al Birct  everd appeal wa5 Corwardek te Or Educincd Zaloga fuen th oneg |

 

eptlel te th atdeo Tin Beth and_Deply-sacden Langer —laltLasted
whak wnt, _proper Appeal poaceduce. and then they went tow whe | |_appealed

 

 

bum ts _ the. Deputy dén_tha Balt? but ther

 

Bente hae, lille te abowt have medical bh fler ti 3c do anSwer ties

 

ut gut in a Sell call be ace Dr Zaloga bat tus oad the .

 

 

 

mcd, £E05ah bor roll Orievamete aud hopes because. | ues nok

 

opting adwhere oxee ph pw dults Me. help oe ttetd ment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-01022-SHR-EB Document1 Filed 06/17/19 Page 19 of 20

 
 

 

 

 

 

Cape et AEE

 

 

7

vatetn |

19
OUNT

es Ul $7.90

R2305K1 40825-07

woul

| Ur een

t

“eran

 

 

 

‘

teins” 4
Asi Ne abo

+

EB Document1 Filed 06/17/19 Page

“tit

ud
xt

a

oe

 

ye Te

2

ware 1
Myr tet Ss

trick of

le Dis

Willian JeNealon. te

Penn Sylvan

19-cv-01022-SHR-

 

 

tof Penn sylvan,

 

"

 

 

ee

 

      

Case 1

~ my
thas tog
t

‘CONTENTS MAILED Fern,
MAILED F Lo . STD a te.
4 ACoRRECTIONAL Faciity f=, 2 se US. Ca

- 4 . ies

  
       

rage I

 

  
 

. ‘ . oe "3 : ‘ , me . tea 7 tn pe pe re mo . . # * . / ;
saat ye DORN th uashington qwendes
ae . mo Lo “mn .. } um tet vrtted

 
